Citation Nr: 1606251	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-00 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic hepatitis C.

2.  Entitlement to an evaluation in excess of 10 percent for early cirrhosis of the liver associated with chronic hepatitis C.

3.  Entitlement to an evaluation in excess of 30 percent for left knee chondromalacia.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2010 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and St. Louis, Missouri, respectively.  The case has since been returned to the RO in Atlanta, Georgia. 

In the January 2010 rating decision, the RO denied an evaluation in excess of 10 percent for chronic hepatitis C; and granted service connection for early cirrhosis of the liver and assigned a noncompensable evaluation, effective August 13, 2009.  The Veteran appeals for higher evaluations. 

In the August 2010 rating decision, the RO granted a 30 percent evaluation for left knee chondromalacia, effective March 23, 2010.  A subsequent December 2012 rating decision granted an earlier effective date of March 22, 2010 for the Veteran's 30 percent evaluation for left knee chondromalacia.  The Veteran appeals for a higher evaluation. 

During the pendency of the appeal, the RO issued a December 2012 rating decision granting a 20 percent evaluation for chronic hepatitis C, effective September 21, 2009; and granting a 10 percent evaluation for early cirrhosis of the liver, effective August 13, 2009.  The Veteran continues to appeal for higher evaluations for chronic hepatitis C and early cirrhosis of the liver.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating). 

The Veteran and his wife testified before the undersigned Veterans Law Judge at an April 2015 videoconference hearing.  A transcript of this hearing is of record.

In August 2015, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's hepatitis C is characterized by daily fatigue and hepatomegaly; but is not characterized by anorexia with minor weight loss; or by incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) of at least four weeks but less than six weeks.  

2.  Throughout the appeal period, the Veteran's cirrhosis of the liver is characterized by portal hypertension and splenomegaly with abdominal pain; but is not characterized by weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  

3.  Throughout the appeal period, the Veteran's left knee chondromalacia manifests subjective symptoms of pain, weakness, stiffness, swelling, giving way, lack of endurance, locking, and tenderness; and objective evidence of extension limited to 20 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7312 (2015).

2.  The criteria for an evaluation in excess of 10 percent for cirrhosis of the liver associated with hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2015).

3.  The criteria for an evaluation in excess of 30 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied for the increased evaluation claim in October 2009 and June 2010 letters.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in November 2009, July 2010, and October 2015.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Higher Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  A layperson is competent to report on his or her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

	Hepatitis C and Cirrhosis of the Liver

The Veteran is seeking higher evaluations for his hepatitis C and cirrhosis of the liver.  At his April 2015 Board hearing, the Veteran testified that he had daily fatigue, weight loss, weakness, anorexia, was vomiting and was on a strict diet.

As was noted in the Board's April 2015 remand, although the Veteran has separate evaluations for these disabilities, the symptomatology for chronic hepatis C and early cirrhosis of the liver, described in the rating criteria under 38 C.F.R. § 4.114, Diagnostic Codes 7354 and 7312, respectively, overlap in part (e.g., fatigue, weakness, malaise, anorexia, minor weight loss). The Board imparted that, in further evaluating these increased rating claims, the AOJ shall consider whether assigning separate higher evaluations is appropriate under 38 C.F.R. § 4.113, which states that certain coexisting abdominal diseases do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding outlined in 38 C.F.R. § 4.14 (the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability).

In rendering the November 2015 Supplemental Statement of the Case, the RO did not address or apply the above principles.  However, as will be discussed below, the Board does not find increased ratings warranted,  but the Veteran nonetheless benefits from these separate ratings on overlapping symptoms.  As such, the Board will not disturb the RO's rating regime in adjudicating this appeal.   

For purposes of evaluating disabilities in 38 C.F.R. § 4.114 , the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112. Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) (2015).  An incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2) (2015).

The Veteran's hepatitis C has been currently evaluated as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7354, effective September 21, 2009.  A 20 percent rating applies where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating applies where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating applies where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly (abnormal enlargement of the liver), or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating applies where there are near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

The Veteran's cirrhosis of the liver has been currently evaluated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7312, effective August 13, 2009.  A 10 percent rating applies where there are symptoms such as weakness, anorexia, abdominal pain, and malaise.  A 30 percent rating applies where there is portal hypertension and splenomegaly (abnormal enlargement of the spleen), with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  A 50 percent rating applies where there is a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  A 70 percent rating applies where there is a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, but with periods of remission between attacks.  A 100 percent rating applies where there is generalized weakness, substantial weight loss, and persistent jaundice, or; one of the following refractory to treatment: ascites (the accumulation of fluid in the peritoneal cavity), hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).

In November 2009, the Veteran underwent a VA examination.  The Veteran reported his current gastrointestinal symptomatology.  Noting that the Veteran's symptoms did not cause incapacitation, the VA examiner found that the Veteran's symptoms of his liver condition occurred daily and were tolerable.  No arthralgia was found.  The VA examiner noted that the Veteran had gained 30 pounds in the last two months.  He did not receive any treatment for his liver condition.  No functional impairment was reported.  Upon objective evaluation, the VA examiner found that the Veteran weighed 154 pounds and was well-developed and well-nourished.  There were no signs of jaundice.  An examination of his abdomen revealed tenderness to palpation in the right upper quadrant, but no findings of ascites or splenomegaly.  No generalized muscle weakness or wasting was reported.  Following a review of the Veteran's laboratory testing results, the VA examiner continued the Veteran's hepatitis C diagnosis.  The VA examiner noted that the Veteran's hepatitis C caused fatigue, which affected his usual occupation and daily activities.  

In July 2010, the Veteran was afforded another VA examination.  The Veteran reported his current gastrointestinal symptomatology, including incapacitating episodes as often as two times a month lasting one to two days.  He had 20 incidents of incapacitation for a total of 20 to 30 days.  The Veteran did not receive treatment for his liver condition.  Upon objective evaluation, the VA examiner found that the Veteran weighed 152 pounds and was well-developed and well-nourished.  No malaise was present.  No signs of jaundice were found.  An examination of the abdomen found tenderness to palpation, but no findings of ascites or splenomegaly.  Following a review of the Veteran's laboratory tests, the VA examiner continued the Veteran's diagnoses of early cirrhosis of the liver and chronic hepatitis C.  The VA examiner noted that the Veteran experienced constant abdominal pain due to liver disease.  

A January 2015 VA abdomen CT scan report revealed that the Veteran had mild hepatosplenomegaly and findings of hepatic cirrhosis and portal hypertension.  A January 2015 VA treating physician letter reflects that the Veteran's abdomen CT scan did not show any major abnormalities. 

An April 2015 VA treatment record noted that the Veteran had drunk heavily until he entered into rehabilitation earlier that year and now no longer drank.  He was told that nothing would be done about his hepatitis C until he stopped drinking.  The Veteran complained of epigastric abdominal pain which he treated with Omeprazole.  He also reported feeling tired and having iron deficiency anemia.  Citing the results of the Veteran's chest and abdomen CTs, the VA treating physician diagnosed the Veteran with gastroesophageal reflux disease, hepatitis C, cirrhosis of the liver with hepatosplenomegaly and portal hypertension, iron deficiency anemia, and constipation.  

September 2015 VA treating physician letters reported that the Veteran's September 2015 CT results revealed liver cirrhosis with findings of portal venous hypertension.  The Veteran's blood tests indicated that the Veteran had iron deficiency anemia and that he had some elevated liver function test values.  

In October 2015, the Veteran was afforded another VA examination.  The Veteran reported his current gastrointestinal symptomatology, including right upper quadrant pain with weekly diarrhea.  Upon objective evaluation, the VA examiner found that the Veteran had gained weight and had a body mass index of 24.13 weighing 158.4 pounds at 67.5 inches.  The VA examiner noted that the Veteran did not currently have any signs or symptoms attributable to chronic or infectious liver disease.  There were no incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to liver conditions in the past 12 months.  The VA examiner also noted that the Veteran did not currently have any signs or symptoms attributable to cirrhosis of the liver.  Since the Veteran had stopped drinking in the last 60 days, the VA examiner noted that the Veteran would be able to receive further aggressive treatment.  

Based on a careful review of all of the clinical evidence and subjective complaints, the Board finds that throughout the appeal period, the Veteran's hepatitis C does not warrant a higher 40 percent evaluation under Diagnostic Code 7354.  In other words, the Veteran's hepatitis C is characterized by daily fatigue and hepatomegaly, but the November 2009, July 2010 and October 2015 VA examiners all found no evidence of anorexia with minor weight loss, or incapacitating episodes having a total duration of at least four weeks during the past 12 past months.  At his July 2010 VA examination, the Veteran reported having incapacitating episodes for a total of 20 to 30 days, however, the VA examiner did not indicate any objective evidence that such episodes required bed rest and treatment by a physician.  Notably, at the Veteran's most recent October 2015 VA examination, no current signs or symptoms attributable to the Veteran's chronic or infectious liver disease was found and no incapacitating episodes during the past 12 months were reported.  Therefore, the Board finds that the Veteran's hepatitis C is no more than 20 percent disabling.  

In addition, after a careful review of all of the clinical evidence and subjective complaints, the Board finds that throughout the appeal period, the Veteran's cirrhosis of the liver does not warrant a higher 30 percent evaluation under Diagnostic Code 7312.  In other words, the Veteran's cirrhosis of the liver is characterized by portal hypertension and splenomegaly with abdominal pain, but the objective findings in the November 2009, July 2010, and October 2015 VA examinations show no evidence of associated weakness, anorexia, malaise and at least minor weight loss.  Indeed, during the entire appeal period, the Veteran actually gained weight.  Notably, the October 2015 VA examiner found no signs or symptoms attributable to cirrhosis of the liver.  Therefore, the Board finds that the Veteran's cirrhosis of the liver is no more than 10 percent disabling.  

	Left Knee Chondromalacia

The Veteran is seeking a higher evaluation for his left knee chondromalacia.  At his April 2015 Board hearing the Veteran testified that he used a walker for ambulation, no longer drove, and could not perform yard work, go shopping, or go up and down stairs.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's left knee chondromalacia has been currently evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5261, effective March 22, 2010.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Diagnostic Codes 5260 and 5261 provide for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  

Diagnostic Code 5257 rates on the basis of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  Id.

Other diagnostic codes pertaining to the knee and leg that provide for higher than 30 percent evaluations do not apply in this case, as the evidence does not demonstrate ankylosis of the knee (Diagnostic Code 5256) or impairment of the tibia and fibula (Diagnostic Code 5262).  

February 2010 and March 2010 VA treatment records document that the Veteran complained of left knee pain and feeling like his knee gave out.  The VA treating physician found that that the Veteran had an antalgic gait and an essentially unremarkable left knee x-ray, except for minimal atherosclerotic calcification within the lower left extremity.  The Veteran was issued a right hand molded cane.   

In July 2010, the Veteran underwent a VA examination.  The Veteran reported his current left knee symptomatology, including flare-ups two to three times per day lasting two to three hours and during which he experienced his knee giving out and popping.  To treat his symptoms, the Veteran used a brace and cane.  Upon objective evaluation, the VA examiner found that the Veteran had normal posture and an antalgic gait due to his knee.  Examination of the knee revealed tenderness and locking pain, but no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  No subluxation, genu recurvatum, crepitus, or ankylosis was found.  Stability tests for the left knee were within normal limits.  Range of motion testing of the Veteran's left knee revealed flexion at 140 degrees with pain at 120 degrees and extension at 20 degrees with pain at 20 degrees.  There was no additional limitation in range of motion following repetitive use testing.  No functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination was found.  A left knee x-ray was within normal limits.  The VA examiner continued the Veteran's diagnosis for left chondromalacia status post injury.  The VA examiner noted that the Veteran's left knee caused him to be unable to climb stairs or stand or walk for long periods due to his knee pain. 

An August 2013 VA treating physician letter reported that the Veteran's left knee x-ray did not show any acute abnormalities.  

A September 2013 VA treatment record documents that the Veteran complained of progressively worse left knee pain with walking, leg cramping and "Charlie horses" when he lied down.  The Veteran was diagnosed with mild left knee degenerative joint disease (DJD).  

A May 2015 VA treatment record reflects that the Veteran complained of constant, sharp left knee pain, which worsened with prolonged standing, walking, and going up stairs.  He also felt that his knee continued to give out and reported falling a few days earlier causing him to bruise his left thigh.  There was no swelling, but he had occasional popping in the left knee.  An x-ray showed evidence of minimal DJD.  

In October 2015, the Veteran was afforded another VA examination.  The Veteran reported his current left knee symptomatology, but no flare-ups.  No assistive devices were used.  Upon objective evaluation, the VA examiner found that the Veteran had pain with weightbearing, but no tenderness or crepitus.  No ankylosis, recurrent subluxation, or lateral instability was found.  Muscle strength and joint stability testing results were normal.  No muscle atrophy was found.  Range of motion testing of the left knee revealed flexion to 140 degrees and extension to zero degrees.  Pain was exhibited with flexion.  There was no additional limitation in range of motion following repetitive use testing.  No functional loss was reported.  Diagnostic testing revealed mild degenerative changes of the knees bilaterally with the left greater than the right.  No impact was found on the Veteran's ability to perform any occupational tasks.  The VA examiner diagnosed the Veteran with left knee chondromalacia and bilateral knee degenerative arthritis.  Finding that the Veteran's age and more than 25-year history of alcohol abuse contributed to the Veteran's development of bilateral knee DJD, the VA examiner found that the Veteran's DJD was not related to, or a continuation of, his service-connected left knee chondromalacia.  Finally, the VA examiner opined that 90 percent of the Veteran's bilateral knee pain complaints were due to his DJD and 10 percent was due to his service-connected left knee chondromalacia.  

Based on a careful review of all of the clinical evidence and subjective complaints, the Board finds that the Veteran's left knee chondromalacia does not warrant a higher 40 percent evaluation.  In other words, the Veteran's left knee chondromalacia does not manifest symptoms of extension limited to 30 degrees.  Rather, throughout the appeal period, the Veteran's left knee exhibited extension limited no more than 20 degrees (July 2010 VA examination).  More recently, the Veteran's extension was normal with no objective evidence of pain (October 2015 VA examination).  Furthermore, the objective findings, throughout the appeal period, showed no evidence of functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  Notably, the objective findings of the Veteran's October 2015 VA examination were more consistent with a noncompensable evaluation as it appeared that the Veteran's service-connected left knee chondromalacia symptoms had significantly improved since his last VA examination.  Thus, the Board concludes that the Veteran's left knee chondromalacia is no more than 30 percent disabling.  

In addition, the Board considered whether the Veteran was entitled to a separate evaluation for limitation of flexion.  However, at no time during the entire appeal period did the Veteran's left knee manifest symptoms of flexion limited to 45 degrees.  Rather, the Veteran's left knee exhibited flexion of no less than 120 degrees with pain.  Accordingly, the Board finds that a separate evaluation for limitation of flexion for the Veteran's left knee chondromalacia is not warranted.

Finally, the Board also considered, based on the Veteran's reported symptoms of left knee giving way and falling, whether he was entitled to a separate rating for instability under Diagnostic Code 5257.  Although the Veteran is competent to describe his left knee symptoms, the Board finds that the objective evidence does not support a finding that his left knee is unstable.  Indeed, at the Veteran's most recent October 2015 VA examination the VA examiner found no evidence of instability.  Furthermore, the VA examiner noted that the Veteran used no assistive devices.  Therefore, the Board finds that the Veteran's left knee chondromalacia also does not warrant a separate evaluation for instability.  

	Extraschedular Consideration

The Board has considered whether the Veteran's hepatitis C, cirrhosis of the liver, and left knee chondromalacia present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected hepatitis C and cirrhosis of the liver are manifested by symptoms of abdominal pain, fatigue, and anemia with no functional impairment.  The rating schedule takes into account various digestive symptoms and their resulting functional impairment and provides for higher evaluations for more severe symptomatology than is currently assigned.  The Veteran's service-connected left knee chondromalacia is manifested by symptoms of pain, giving way, and popping, which impacted his ability to walk or stand for prolonged periods of time or climb stairs.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an evaluation in excess of 20 percent for hepatitis C is denied.

Entitlement to an evaluation in excess of 10 percent for cirrhosis of the liver associated with hepatitis C is denied.  

Entitlement to an evaluation in excess of 30 percent for left knee chondromalacia is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


